DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/21 has been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Sung Chung on 2/14/22.
The application has been amended as follows:
Claim 1 Line 12 delete “.” and substitute --,
wherein the knit anchor is formed with a curved tubular knit structure of the knitted component.”--
Claim 2 Lines 1-2 delete “wherein the knit anchor is formed with a curved tubular knit structure of the knitted component,”
Cancel Claims 3-5, 7
Claim 6 Line 1 after “claim” delete “5” and substitute --1--
Delete Claim 11 Lines 16-18 and substitute --
wherein the knit anchor is formed with a curved tubular knit structure of the knitted component.”--
Cancel Claim 13-15, 17
Claim 16 Line 1 delete “15” and substitute --11--
Election/Restrictions
Claims 6, 11, 12, 16 previously withdrawn from consideration as a result of a restriction requirement, have been amended to require all the limitations of an allowable claim. Pursuant to the claims 6, 11, 12, and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As such, this application is in condition for allowance except for the presence of claims 3-5, 7, 13-15, 17 originally directed to Subspecies B non-elected without traverse on 6/14/21.  Accordingly, claims 3-5, 7, 13-15, 17 have been cancelled by examiner’s amendment above.
		Claims 1, 2, 6, 8-11, 12, 16 are allowed over the art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses an inlaid strand extending around a perimeter of a channel of a knit anchor, wherein the channel of the knit anchor extends along an arc oriented towards a throat area of an upper, wherein the knit anchor is formed with a curved tubular knit structure of a knitted component as set forth in the independent claim.  The use of knit anchors of a knitted component and inlaid strands is known in the art of footwear, but the specific curved tubular knit structure claimed by the applicant is novel.  Specifically, prior art Beye et al USPN 9241537 discloses a knitted component with an inlaid strand and a knit anchor with a channel as recited in the application.  Prior art Beye also discloses an adjustable tensioning cable extending through the channel and through a loop formed by the inlaid strand.  However, none of the prior art discloses, teaches, or suggests that the knit anchor is a curved tubular knit structure, and therefore extending along an arc, further narrowed by .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732